DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on September 25 of 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Light-Emitting Module having Array of Light Sources, some Aligned and Others Offset with Array of Lenses.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A light-emitting module includes a support plate having a first main surface and [[a]]an opposite second main surface; a plurality of light sources provided on the first surface and a plurality of lens structures provided in the second surface and corresponding to each of the light sourcessuch that an optical axis of some of the lens structures the optical axis of a corresponding one of the light sources, and  of some of the lens structures is offset from an optical axis of a corresponding one of the light sources.

Specification
The disclosure is objected to because it uses the term “lightguide plate” to reference what one skilled in the art would recognize as a support plate. The use of the term “light guide plate” in the instant description and claims might be considered confusing, as such term is understood in the art to refer to substantially transparent and planar substrates usually receiving light through an edge surface for transmitting such received light to an exit surface through total internal reflection (TIR).
While the courts have long held that the applicant might be their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that disavows, or disclaims, the full scope of a claim term. Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005).  See MPEP § 2111.01 IV.
The Examiner respectfully suggests amending the originally filed specification (including the claims) to replace “lightguide plate” with “support plate”, or to include a statement clearly and positively defining the term “lightguide plate” as intended to be interpreted in the instant application. Appropriate correction is required.

In addition, the applicant is advised that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 attempts to define “at least one first unit region” and “a plurality of second unit regions”, however the claim fails to provide any structural, spatial or positional characteristic defining the location of such “unit regions” with respect to the other structural elements of the claimed light-emitting module. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “at least one first unit region” and “a plurality of second unit regions” as being defined as any arbitrary region of the claimed “light guide plate” selected to meet the other limitations defined by the claim.

Dependent claims 2-20 are rejected at least for their dependency on rejected independent claim 1, as detailed above.


Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A light-emitting module comprising: 
a support plate having a first main surface and a second main surface opposite to the first main surface, the support plate including a plurality of openings arrayed one-dimensionally or two-dimensionally, the plurality of openings including at least one first opening and a plurality of second openings; 
a plurality of lens structures provided in the second main surface of the support plate, each of the plurality of lens structures corresponding to respective one of the plurality of openings; and 
a plurality of light sources provided at the first main surface of the support plate, each of the light sources corresponding to respective one of the plurality of openings, 
wherein in the plurality of second openings, an optical axis of the lens structure and an optical axis of the light source are coincident with each other in a plan view, and 
opening, an optical axis of the lens structure is offset from an optical axis of the light source in the plan view.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARG et al. (U.S. Pat. App. Pub. 2015/0146424).

Regarding independent claim 1 (as best understood), KARG et al. discloses a light-emitting module 2 (as seen in Figure 1) including a lightguide plate 20 (as seen in Figure 3) having a first main surface (bottom surface of element 20, as seen in Figure 3) and a second main surface (top surface of element 20, as seen in Figure 3) opposite to 20 including a plurality of unit regions arrayed one-dimensionally or two-dimensionally, the plurality of unit regions (areas on element 20 including elements 26, 28 and 34, as seen in Figure 2) including at least one first unit region (arbitrarily selected from the regions, as seen in Figure 2) and a plurality of second unit regions (arbitrarily selected from the regions, as seen in Figure 2); a plurality of lens structures 28 (as seen in Figure 3) provided in the second main surface of the lightguide plate 20 (as seen in Figure 3), each of the plurality of lens structures 28 corresponding to respective one of the plurality of unit regions (as seen in Figure 2); and a plurality of light sources 26 (as seen in Figure 3) provided at the first main surface of the lightguide plate 20 (as evidenced by Figures 1, 2 and 3), each of the light sources 26 corresponding to respective one of the plurality of unit regions (as seen in Figure 2), wherein in the plurality of second unit regions, an optical axis of the lens structure 28 and an optical axis of the light source 26 are coincident with each other in a plan view (center elements 40b/42b, as seen in Figure 4), and in the at least one first unit region, an optical axis of the lens structure 28 is offset from an optical axis of the light source 26 in the plan view (end elements 40a/42a and 40c/42c, as seen in Figure 4). 

Regarding dependent claim 2 (as best understood), KARG et al. further discloses the first main surface is substantially flat (as seen in Figure 3), and the plurality of light sources 26 are bonded to the first main surface (see paragraph 0024). 

Regarding dependent claim 3 (as best understood), KARG et al. further discloses in the at least one first unit region (arbitrarily selected to meet the claim limitations), an 42a/42c is coincident with a center of the at least one first unit region at the second main surface in the plan view (as seen in Figure 4), and an optical axis of the light source 40a/40c is offset from a center of the at least one first unit region at the first main surface in the plan view (as seen in Figure 4).

    PNG
    media_image1.png
    413
    870
    media_image1.png
    Greyscale

Figure 4 of U.S. Pat. App. Pub. 2015/01046424 (KARG et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding dependent claim 4 (as best understood), KARG et al. further discloses in the at least one first unit region (arbitrarily selected to meet the claim limitations), an optical axis of the light source 40a/40c is coincident with a center of the at least one first unit region at the first main surface in the plan view (as seen in Figure 4), and an optical axis of the lens structure 42a/42b is offset from a center of the at least one first unit region at the second main surface in the plan view (as seen in Figure 4). 

    PNG
    media_image2.png
    414
    895
    media_image2.png
    Greyscale

Figure 4 of U.S. Pat. App. Pub. 2015/01046424 (KARG et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding dependent claim 5 (as best understood), KARG et al. further discloses in the at least one first unit region (arbitrarily selected to meet the claim limitations), an optical axis of the light source 40a/40c is offset from a center of the at least one first unit region at the first main surface in the plan view (as seen in Figure 4), and an optical axis of the lens structure 42a/42b is offset from a center of the at least one first unit region at the second main surface in the plan view (as seen in Figure 4). 

    PNG
    media_image3.png
    423
    905
    media_image3.png
    Greyscale

Figure 4 of U.S. Pat. App. Pub. 2015/01046424 (KARG et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding dependent claim 6 (as best understood), KARG et al. further discloses a direction of the offset of the optical axis of the light source 40a/40c is opposite to a direction of the offset of the optical axis of the lens structure 42a/42b (as seen in Figure 4). 

Regarding dependent claim 7 (as best understood), KARG et al. further discloses the lightguide plate 20 has a plurality of first recesses 34 (as seen in Figure 3) in the first main surface (as seen in Figure 3), each of the plurality of first recesses 34 corresponds to one of the plurality of unit regions (as seen in Figure 2), and the plurality of light sources 26 are respectively provided in the plurality of first recesses 34 of the lightguide plate 20 (as seen in Figure 2).
 
Regarding dependent claim 10 (as best understood), KARG et al. further discloses in the at least one first unit region, a center of the first recess is offset from a center of the at least one first unit region at the first main surface in the plan view, and an optical axis of the lens structure is offset from a center of the at least one first unit region at the second main surface in the plan view. 

    PNG
    media_image4.png
    378
    614
    media_image4.png
    Greyscale



Regarding dependent claim 12 (as best understood), KARG et al. further discloses the at least one first unit region has a rectangular shape in the plan view (arbitrarily selected to meet the claim limitations), and a direction of the offset is parallel with either of two adjoining sides of the rectangular shape in the plan view (as seen in Figure 2). 

    PNG
    media_image5.png
    674
    567
    media_image5.png
    Greyscale

Figure 2 of U.S. Pat. App. Pub. 2015/01046424 (KARG et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding dependent claim 13 (as best understood), KARG et al. further discloses the at least one first unit region has a rectangular shape in the plan view 

    PNG
    media_image6.png
    642
    760
    media_image6.png
    Greyscale

Figure 2 of U.S. Pat. App. Pub. 2015/01046424 (KARG et al.), modified and annotated to clearly referenced claimed structural elements and features.

Regarding dependent claim 14 (as best understood), KARG et al. further discloses the at least one first unit region has a rectangular shape in the plan view (arbitrarily selected to meet the claim limitations), and a direction of the offset is non-parallel with two adjoining sides of the rectangular shape in the plan view (diagonal direction, as seen in Figure 2; see section 24 of the instant Office Action). 

Regarding dependent claim 15 (as best understood), KARG et al. further discloses the lightguide plate 20 has a plurality of second recesses 34 (as seen in Figure 3) in the second main surface (as seen in Figure 3), each of the plurality of second recesses 34 corresponds to one of the plurality of unit regions (as seen in 28 are respectively provided in the plurality of second recesses (as seen in Figure 3).

Regarding dependent claim 17 (as best understood), KARG et al. further discloses a second reflecting layer which covers the first main surface (inherent, as all surfaces are reflective). 

Regarding dependent claim 18 (as best understood), KARG et al. further discloses the plurality of unit regions are two-dimensionally arranged in rows and columns in an array (as seen in Figure 2), and the at least one first unit region includes a plurality of first unit regions located in an outermost row or column of the array of the plurality of unit regions (peripheral unit regions, as seen in Figure 2). 

Regarding dependent claim 19 (as best understood), KARG et al. further discloses the at least one first unit region has a rectangular shape in the plan view (arbitrarily selected to meet the claim limitations), and a direction of the offset is parallel with either of two adjoining sides of the rectangular shape in the plan view (as seen in Figure 2; see section 23 of the instant Office Action). 

Regarding dependent claim 20 (as best understood), KARG et al. further discloses the at least one first unit region has a rectangular shape in the plan view (arbitrarily selected to meet the claim limitations), and a direction of the offset is non-parallel with two adjoining sides of the rectangular shape in the plan view (diagonal direction, as seen in Figure 2; see section 24 of the instant Office Action).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KARG et al. (U.S. Pat. App. Pub. 2015/0146424) in view of MOUYARD et al. (U.S. Pat. 4,254,453).
KARG et al. individually discloses all the limitations of the claim, as previously detailed, except each of plurality of lens structures further includes a first reflecting layer in the second recess.
However, MOUYARD et al. discloses a light-emitting module 10 (as seen in Figure 1) including a light guide plate 40 (as seen in Figure 1) having a first surface 80 (as seen in Figure 8), a second main surface (top surface, as seen in Figure 8) opposite the first main surface (as seen in Figure 8); a plurality of lens structures 52 (as seen in Figure 1) provided in the second main surface of the light guide plate 40 (as seen in Figure 4); a plurality of light sources 14 (as seen in Figure 1) provided on the first main surface 80 of the light guide plate 40 (as seen in Figure 4); a plurality of recesses 42 (as seen in Figure 1) in the second main surface of the light guide plate 40 (as seen in Figure 4), and corresponding to the lens structures 52 (as seen in Figure 4); and a reflecting layer 76 (as seen in Figure 4) in the recesses 42 (as seen in Figure 4).
76 of MOUYARD et al. with the patented recesses 34 of KARG et al., according to the known methods taught by MOUYARD et al., to yield the predictable result of redirecting substantially all of the light emitted by the light sources 26 towards the lens structures 28 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (U.S. Pat. 4,914,731), Ichihara (U.S. Pat. App. Pub. 2007/0030676), Shimada et al. (U.S. Pat. 7,736,019), Mayer et al. (U.S. Pat. 7,828,461), Kasai (U.S. Pat. App. Pub. 2010/0099046), Imajo et al. (U.S. Pat. 8,804,066), Ngai (U.S. Pat. 9,212,796), Sakai (U.S. Pat. 9,448,436), Schadt et al. (U.S. Pat. 9,593,823), Chu et al. (U.S. Pat. App. Pub. 2020/0363039), and Kasai (U.S. Pat. App. Pub. 2021/0091055) disclose light-emitting modules including a supporting plate with opposed first and second second main surfaces; a plurality of lenses provided over one of the main surfaces of the support plate; a plurality of light sources provided on the other of the main surfaces of the support plate; a plurality of recesses defined on the support plate and coupled to the lenses. Some of the light sources are offset relative to the lenses and/or recesses.

Allowable Subject Matter
Claims 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the Prior Art already made of record (e.g. KARG et al.) discloses combinations of light sources/lens structures with various offset arrangements, it fails to disclose, or even suggest, the lens structures being offset with the recesses receiving the light sources, as defined in claims 8, 9 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 

/Ismael Negron/
Primary Examiner
AU 2875